Citation Nr: 1142549	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  11-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for flat feet, bunionectomy left great toe, right calcaneal spur, calcaneal cuboid post midtarsal joint arthrodesis with Achilles tendon lengthening (pes planus).

2.  Entitlement to service connection for bilateral venous insufficiency disorder, to include as secondary to pes planus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file.  At the time of his hearing, the Veteran raised the issue of service connection for bilateral venous insufficiency disorder secondary to his pes planus.

In April 2011, the Board remanded this case for further development, including a VA arteries/veins examination to address the Veteran's secondary service connection claim.  This examination was performed in May 2011 and resulted in a negative nexus opinion, as discussed below.  The secondary service connection claim was addressed in the August 2011 supplemental statement of the case and the Veteran's local representative disagreed with this finding in his August 2011 VA Form 646.  By contrast, the Veteran's national representative only addressed the original increased rating claim in his September 2011 brief.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran's representative has raised the issue in a September 2011 brief.  As such, the Board has identified the issues as set forth on the title page.

The the issue of entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is characterized by pain and swelling on use with minimal improvement through use of orthotics.

2.  The competent and credible evidence does not show that the Veteran's bilateral venous insufficiency disorder is related to his military service.



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5276.

2.  Bilateral venous insufficiency disorder was not incurred in or aggravated by service, nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.301, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in June 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's April 2011 remand, VA sent the Veteran a May 2011 letter requesting a properly completed Authorization and Consent to Release form (VA Form 21-4142) for chiropractic treatment records identified at his March 2011 hearing.  Likewise, the Veteran was scheduled for and underwent a VA feet examination and a VA arteries and veins examination, both also in May 2011.  Thus VA has complied with the April 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, his statements in support of the claim are of record, including testimony provided at a March 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

In a January 1994 rating decision, the Veteran was granted service connection for flat feet, bunionectomy left great toe and right calcaneal spur, evaluated as 10 percent disabling, effective July 25, 1992.  In a February 2005 rating decision, that evaluation was increased to 30 percent, effective April 1, 2004.  The Veteran again filed a claim for an increased evaluation in May 2009.

In order to warrant the next higher evaluation of 50 percent, the Veteran's bilateral flat feet must be pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Private records from September 2008 and January 2009 note bilateral edema, but no cyanosis or clubbing.

In June 2009, the Veteran underwent a VA medical examination in conjunction with this claim.  At that time, he reported that his symptoms of bilateral pes planus, residuals of left foot bunionectomy, calcaneal spur, and calcaneal cuboid joint arthritis status post midtarsal joint fusion with Achilles tendon lengthening of left foot had gotten progressively worse and had poor response to treatment.  Rest, elevation, and medication provided partial relief.  He did not treat any of these condition by applying heat or cold or through surgery.  His current treatment did not result in side effects.  His identified symptoms were bilateral pain and swelling with standing or walking.  In the left foot, his pain was located in the hind foot, plantar arch, and dorsal midfoot.  In the right foot, it was located in the plantar arch.  Both feet swelled as did the left ankle.  Additionally, the Veteran's left foot exhibited stiffness in the hind foot when walking, standing, and at rest.  The Veteran did not identify additional symptoms such as heat, redness, fatigability, weakness, lack of endurance, or other symptoms.  There were no flare-ups of foot joint disease.  Functionally, he was limited to standing for one hour or walking for 1/4 mile.  He used custom orthotic inserts for his pes planus and foot pain, with poor efficacy.  Physical examination of the left foot found painful motion with eversion and inversion of hind foot and generalized tenderness/pain to touch at hind foot.  There was no evidence of swelling, instability, weakness, abnormal weight bearing, or other symptoms.  Hallux was rectus.  Dorsiflexion was 70 degrees and plantar flexion was 20 degrees.  As per 38 C.F.R. § 4.71a, Plate II, normal dorsiflexion is from zero to 20 degrees and normal plantar flexion is from zero to 45 degrees.  There was no skin or vascular foot abnormality.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal in both weight bearing and non weight bearing.  There was no forefoot or midfoot malalignment.  There was no pronation.  An arch was present on both weight bearing and non weight bearing.  There was no pain on manipulation.  There was one degree valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  There was two degrees of left heel valgus, which is correctable by manipulation.  The weight bearing line was over the great toe.  His left hind foot was fused at approximately two degrees valgus.  Physical examination of the right foot found tenderness/pain to touch at posterior tibial tendon distally and 4/5 strength at PT tendon.  There was no evidence of painful motion, swelling, instability, abnormal weight bearing, or other symptoms.  There was no skin or vascular foot abnormality.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal in both weight bearing and non weight bearing.  There was no forefoot or midfoot malalignment.  There was mild pronation.  An arch was present on non weight bearing, but not on weight bearing.  There was pain on manipulation.  There was one degree valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  There was four degrees of right heel valgus, which is correctable by manipulation.  The weight bearing line was medial to the great toe.  There was no muscle atrophy of the right foot.  Patient had a slightly shorter stride length with early heel lift and mild external rotation of leg with abduction of foot to leg.  No antalgic gait was noted.  A slight limp on the left side was noted.  Radiology reports showed minimal hallux valgus in the left foot, minimal valgus angulation of the third metatarsaphalangeal (MTP) joint, small Polakoff-Jackson spur first toe terminal phalanx medially, two screws across and old healed tibiotalar fusion, and two screws across an old healed calcaneocubiod fusion.  Radiology reports of the right foot found prominent plantar calcaneal spur, shallow but preserved plantar arch, hallux valgus, asymmetric narrowing of the first MTP joint with minimal spur formation, and accessory ossicle plantar lateral aspect of the second MTP joint.  The Veteran's bunionectomy residuals were found to have significant occupational effects including decreased mobility and pain, resulting in increased absenteeism.  This disability prevented sports, severely limited exercise, and mildly limited recreation.  No other effects on daily activities were noted.  The Veteran's calcaneal cuboid joint arthritis status post midtarsal joint fusion with Achilles lengthening of the left foot did not have any significant occupational effects or any impact on activities of daily living.  The Veteran was employed fulltime as a general maintenance mechanic and had missed one week within the prior twelve months due to foot pain.  

In a June 2009 letter, the Veteran's wife stated that an operation to repair his fallen left arch had left him with a hard lump on his leg that was constantly various shades of red.  She reported that the Veteran was in constant pain and the sore spot on his leg was often infected.  This disability and its associated pain impeded the Veteran's ability to sleep, caused him to struggle at work, and negatively affected their romantic life.

X-rays taken in May 2010 found mild degenerative joint disease, some hallux valgus deformity of the right foot, a moderately sized calcaneal heel spur, and some borderline pes planus.  In the left foot, there were moderate degenerative changes, a small calcaneal heel spur, and some borderline pes planus.

Private podiatry treatment records from May 2010 note the Veteran's complaints of pain and edema,  he was found to have low arch type which decreased with weight bearing.  His orthotics were well-worn and in need of replacement.

Private podiatry treatment records from January 2011 to February 2011 show treatment for left foot pain that affected his ability to walk any distance without discomfort, pain, soreness, and  swelling.  In his subjective medical history, the Veteran reported that these symptoms began after foot surgeries and that orthotics no longer provided any relief.  He had complained of swelling, pain, and discomfort that started on the back of his left leg for no specific reason, worsened, and a lump formed.  The Veteran continued to have discomfort in the left ankle due to previous injury and fusions.  The Veteran was instructed to finish antibiotics, continue elevation, and continue to use compression stockings.  He was given a Ritchie brace.

In a March 2011 letter, the Veteran's supervisor stated that his feet had been a constant problem during the last several years.  As a result, this supervisor had made allowances, including assigning a partner for the Veteran when possible.  The supervisor further stated that it was often quite obvious that the Veteran was in pain.

At his March 2011 hearing, the Veteran testified that his bilateral foot disability adversely affected his employment because of its effect on his ability to walk, climb stairs, and climb ladders.  This caused him some anxiety because there was talk of layoffs and he feared that his limitations made him a likely layoff candidate.  The Veteran stated that he had lost time from work due to his disability in that he would take four to six days off a month.  Since his supervisor was aware of his disability, he was able to take advantage of leave and compensation time to recoup without lost pay.  He had worked in this position for twelve years.  He reported swelling around both feet and rough and red skin.  He also stated that he used a Ritchie brace, orthotic inserts, medication, and compression socks to treat his disability.  He was able to drive, but sitting or driving for a long period of time caused him to swell from his feet to his knees and made walking difficult.  He further testified that sometimes when he would step up, his ankle would give way, so he was prescribed the Ritchie brace for additional support.  He had difficulty performing household chores, especially at night.  He described coming home, sitting down, and elevating his feet.  The Veteran also attributed his significant weight gain since service to his inability to exercise due to his disability.

In May 2011, the Veteran again underwent a VA medical examination in conjunction with this claim.  At that time, he reported that his symptoms of bilateral pes planus had gotten progressively worse and had fair response to treatment.  Rest, elevation, applying heat and cold, surgery, medication, and compression stockings provided partial relief.  He also used a Ritchie ankle brace.  His current treatment did not result in side effects.  His identified symptoms were bilateral pain, swelling, heat, redness, stiffness, weakness, fatigability, and lack of endurance with standing or walking.  Additionally, he reported that his left foot swelled while at rest.  In the left foot, his pain, heat, redness, stiffness, fatigability, weakness, and lack of endurance were located in the medial ankle and dorsal foot.  The swelling was from the medial ankle to the proximal tibia.  Other symptoms were not identified.  In the right foot, his pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance were located in the plantar arch and medial ankle.  Other symptoms were not identified.  Functionally, he was limited to standing for fifteen to thirty minutes or walking for more than 1/4 mile, but less than a mile.  He used orthotic inserts and brace for his foot pain and ankle swelling, with fair efficacy.  Physical examination of the left foot found painful motion with range of motion of first metatarsal-cuneiform joint, subtalas joint and ankle joint plantar flexion, non-pitting edema to foot and leg, pain on palpation to sinus tarsi, posterior tibial tendon insertion, plantar 2, 3 tarsal heads, pain on palpation to dorsal medial subtalar joint and talar-navicular joint, and 4/5 strength to foot dorsiflexors, plantarflexors, evertors, and invertors.  There was no evidence of instability, abnormal weight bearing, or other symptoms.  There were varicosities medial ankle and medial proximal foot, brawny hyperpigmentation to medial ankle and tibia with increased warmth compared to right leg, and three linear scars measuring 5.6 cm x .2 cm, 7cm x .2 cm, and 5cm x .1 cm.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal in both weight bearing and non weight bearing.  There was no forefoot or midfoot malalignment.  There was mild pronation.  An arch was present on both weight bearing and non weight bearing.  There was no pain on manipulation.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  There was two degrees of left heel valgus, which was not correctable by manipulation.  The weight bearing line was over the great toe.  His left calcaneal-cuboid joint was fused at approximately two degrees valgus.  There was no muscle atrophy of the foot.  Physical examination of the right foot found tenderness at posterior tibial tendon insertion and along its course posterior to medial malleolus and non-pitting edema of the foot and leg.  There was no evidence of painful motion, instability, weakness, abnormal weight bearing, or other symptoms.  There were mild varicosities to medial ankle.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal in both weight bearing and non weight bearing.  There was no forefoot malalignment. There was moderate midfoot malalignment, without pain, which was correctable by manipulation.  There was moderate pronation.  An arch was present on non weight bearing, but not on weight bearing.  There was no pain on manipulation.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  There was five degrees of right heel valgus, which is correctable by manipulation.  The weight bearing line was medial to the great toe.  There was no muscle atrophy of the right foot.  The Veteran had a limp to the left limb, shortened stride length, and pronation of right foot through stance phase of gait.  Radiology reports of the left foot showed minimal hallux valgus, subungal exostosis first digit terminal phalanx distally, minimal valgus angulation of the third metatarsaphalangeal (MTP) joint, small Polakoff-Jackson spur first toe terminal phalanx medially, two screws across and old healed tibiotalar fusion, and two screws across an old healed calcaneocubiod fusion.  Radiology reports of the right foot found prominent plantar calcaneal spur, shallow but preserved plantar arch, hallux valgus, asymmetric narrowing of the first MTP joint with minimal spur formation, accessory ossicle plantar lateral aspect of the second MTP joint, degenerative joint disease, accessory ossicle plantar lateral aspect second MTP joint, medial incurvation of the phalanges of the right fifth digit, bone island, and calcaneus.  The Veteran's bilateral foot disabilities were found to have significant occupational effects including decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength of the lower extremity, and pain, resulting in increased tardiness, increased absenteeism, and other work problems.  This disability prevented sports; severely limited exercise, chores, shopping, and driving; and moderately limited recreation and travel.  No other effects on daily activities were noted.  The Veteran was no longer employed as a general maintenance mechanic.  The record notes that he retired in 2003, which is inconsistent with the June 2009 VA foot examination and the May 2011 VA artery/vein examination and this inconsistency is discussed below in the remand section.

In a September 2011 brief, the Veteran's representative argued that the May 2011 VA examiners failed to consider all of the Veteran's foot surgeries and the role his obesity has player in exacerbating the Veteran's varicose veins venous insufficiency, specifically stating that the Veteran's service connected bilateral foot disability made him unable to exercise, therefore leading to his obesity.  This brief also argues for extraschedular consideration of TDIU on the grounds that the Veteran's retirement was likely due to disability not the normal retirement criteria, given the short duration of his employment and his youth.

Based on the above, an evaluation in excess of the current 30 percent rating is not warranted.  The Veteran's bilateral pes planus is characterized by pain and swelling on use with minimal improvement through use of orthotics.  There is no evidence of marked pronation or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  While the evidence of record shows little improvement with use of orthotics, the Veteran's bilateral flat feet are not described as pronounced.  Therefore, the criteria for the next higher evaluation of 50 percent are not met.   38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board has also considered whether a higher evaluation is available under a different diagnostic code.  An evaluation in excess of 30 percent is not available under Diagnostic Codes 5277, 5279, 5280, 5282, or 5283.  38 C.F.R. § 4.71a.  Higher evaluations are available under Diagnostic Code 5278 for bilateral clawfoot, but the evidence does not suggest that the Veteran has this condition.  Likewise, separate evaluations of up to 40 percent may be assigned for each foot under Diagnostic Code 5284.  However the record does not show that the Veteran's bilateral pes planus more closely approximates the criteria of at least moderately severe bilateral foot injuries as would be necessary to warrant two separate 20 percent evaluations under this diagnostic code.  As such, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for pes planus. 38 C.F.R. § 4.7. 

The Board has also considered whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In sum, the Board finds that, at no time during the pendency of this claim for an increased rating, has the Veteran's bilateral pes planus warranted an evaluation in excess of 30 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching these conclusions, the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b).    

Secondary Service Connection Claim

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A June 2006 left lower extremity venous Doppler found no evidence of deep venous system in the left lower extremity, but did find superficial venous varicosities in the medial aspect of the left calf and noted reflux at the mid superficial femoral vein and popliteal vein.  A left lower extremity arterial Doppler from the same month found plaque in the common femoral artery, without focal stenosis, and normal ankle branchial indices.  In September 2007, the Veteran was diagnosed with chronic venous insufficiency and left leg venous stasis ulcer.  In March 2008, the Veteran was diagnosed with chronic vasculitis of his left leg.  Thus, the current disability requirement has been met. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records do not contain a diagnosis of or reflect treatment or manifestations referable to bilateral venous insufficiency.  His June 1992 separation examination specifically found the Veteran's vascular system to be normal.  

The Veteran did undergo bunionectomy of the left foot while in service and the description of the surgery notes that two small venules were cauterized during that procedure.  To the extent that the Veteran has argued that his current vascular disorder is related to foot surgery, consideration of any causal relationship to this surgery has been subsumed by the later surgeries and is addressed below as part of his secondary service connection claim.  

Post-service, private treatment records first diagnosed the Veteran with venous insufficiency approximately 15 years after he left active duty service.  Thus, the record fails to show a continuity of bilateral venous insufficiency symptoms from discharge to the present time.  Moreover, there is no competent medical opinion otherwise relating a current disability to active service.  Therefore, direct service connection is not warranted. 

Alternately, the Veteran has claimed service connection for his bilateral venous insufficiency disorder as secondary to bilateral pes planus.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

As noted above, the Veteran has a current diagnosis of venous insufficiency.  Additionally, he is currently service-connected for bilateral pes planus.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected back disability and the current erectile dysfunction.  To this end, the May 2011 VA foot examiner opined that it was less likely as not that the Veteran's venous insufficiency was related to the clamping an coagulation of superficial veins as necessary during foot surgery.  Likewise, the May 2011 VA arteries/veins examiner opined that the Veteran's venous insufficiency was not cause by, aggravated by, or related to his bilateral foot disabilities.  In his rationale for this opinion, he stated that the only pathophysiologic disorder that may be responsible for the venous insufficiency would have been either a direct injury to the venous system or something proximal to the venous system because the only obstruction would either be at or proximal to unrelated to any distal pathologic disorder.  The examiner thus provided a rationale for his conclusion, which he reached after a review of the record.  For these reasons, his opinion is deemed highly credible.  Moreover, no other medical opinion refutes such conclusion. 

The Veteran himself believes his bilateral venous insufficiency disorder is secondary to his service-connected bilateral pes planus.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

In short, for reasons expressed above, the Board concludes that the weight of the evidence is against the Veteran's claim.  For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral venous insufficiency disorder.  Thus, the appeal must be denied. 


ORDER

An evaluation in excess of 30 percent for bilateral pes planus is denied.

Service connection for bilateral venous insufficiency disorder is denied.


REMAND

The record contains inconsistent statements regarding the Veteran's employment.  At the time of his March 2011 hearing, the Veteran testified that he was employed in the maintenance department at a local university and had been for twelve years.  He further stated that his disability adversely affected his employment and that he was worried that his limitations made him a likely candidate for possible layoffs.  In a March 2011 letter, the Veteran's supervisor stated that his feet had been a constant problem during the last several years and as a result, this supervisor had made allowances for the Veteran when possible.  At the time of his May 2011 VA artery/vein examination, the Veteran again reported working maintenance at the same university.  Three days later, the VA feet examination notes that the Veteran is not working and has been retired since 2003.  The record shows that the Veteran retired from the Army National Guard in October 2003 after twenty years.  It is unclear if this is the retirement to which that examiner referred.  However, in a September 2011 brief, the Veteran's representative states that the Veteran is not working.  As evidence of the Veteran's current employment status is extremely relevant to a claim for TDIU, clarification is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  Thereafter, conduct any additional development deemed appropriate for the TDIU claim.

2.  Thereafter, readjudicate the claim of entitlement to TDIU in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


